DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement (“IDS”)
The 6/30/21 IDS fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The IDS has been placed in the application file, but the lined-through information referred to therein (i.e. WO2010/058123) has not been considered.  Note that should applicant wish to correct this deficiency by re-filing this reference along with a publication date in a subsequent IDS, MPEP 609.05(a) states that “the date that the new IDS or correction is filed will be the date of the IDS for purposes of determining compliance with the requirements based on the time of filing of the IDS (37 CFR 1.97)."

Specification
The specification is objected to for the following informalities: in p. 4 thereof, “11,3,5-benzene tricarboxylic acid” must be changed to “1,3,5-benzene tricarboxylic acid” for accuracy.  Also, on pp. 4 and 8-9 thereof, all iterations of “Zink” must be changed to “Zinc” (or “zinc”) for accuracy.  Appropriate correction is required.

Election/Restriction
Applicant’s 11/10/22 election without traverse of Group I (claims 1-7) is acknowledged.  Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim.

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The most pertinent prior art of record, detailed below, does not teach or suggest said claims’ morphology or coordination configuration limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al., US 2020/0197901 (published 6/25/20; filed 10/24/19; US Prov’l Appl’n filed 10/25/18) (“Lu”).  Regarding claim 1, Lu discloses MOFs comprising mixed ligands, i.e. trimesic acid “BTC” and 2-methylimidazole “mIm”, such as a composite material comprising ZIF-8 (“which contains zinc ions tetrahedrally coordinated with four hydrophobic imidazole rings”) and HKUST-1 (aka CuBTC), herein “ZIF-8/HKUST-1”; additionally and/or alternatively, Lu discloses a composite material comprising a combination of the organic ligands BTC and mIm, and a combination of metal precursors such as zinc salts (zinc nitrate hexahydrate is specifically employed) and copper salts.  See Lu at, e.g., par. 3, 18, 26, 35, 38, 119, 127, 133, 136, and 139; clms. 28 and 34.
Regarding claim 4, Lu’s composite material can be used as an adsorbent for separating gases such as H2; room temperature (~20oC) operating conditions are reasonably presumed in the absence of specific operating T values/ranges.  See id. at, e.g., par. 41-42, 63-64, 142-43, 185, and 187.
Regarding claims 5-7, and additionally and/or alternatively regarding claim 4, as Lu anticipates claim 1’s structural limitations as detailed above, and since claims 4-7 merely recite properties of claim 1’s composition, claims 4-7’s recited properties are reasonably expected to be present.  MPEP 2112.01.

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached M-F 8:30-5:00 (Central).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ November 22, 2022
Primary Examiner
Art Unit 1736